Citation Nr: 9909686	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbar disc disease of the L5-S1 vertebrae.

2.  Entitlement to service connection for a skin disability 
of the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to December 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, granted the veteran service 
connection and a 10 percent evaluation for lumbar disc 
disease (L5-S1), and denied her claim for service connection 
for bilateral foot fungus.  

In the veteran's notice of disagreement, filed in April 1996, 
she expressed disagreement with the May 1995 decision 
regarding several other issues in addition to the rating 
assigned for her low back disorder and her claim of 
entitlement to compensation for bilateral foot fungus.  Her 
claims file indicates, however, that she filed a timely 
substantive appeal which addressed only the issue of the 
rating assigned for her low back disorder.  In an informal 
hearing presentation dated in January 1999, the 
representative conceded that the low back claim was the only 
issue which had been perfected for appeal.  However, within 
the substantive appeal period, in July 1996, the veteran also 
filed a statement in support of her claim for service 
connection for bilateral foot fungus.  This statement is 
sufficient to constitute a timely substantive appeal of this 
issue.)


REMAND

The veteran's service medical records show treatment for a 
diagnosis of probable tinea pedis in July 1991, with the 
veteran reporting that she had been treating her feet with 
antifungal medications on several occasions in the past.  
The veteran's claim of entitlement to a bilateral chronic 
foot fungus infection is thus well-grounded in that it is 
not inherently implausible.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA 
therefore has a duty to assist her in developing the facts 
pertinent to her claims.  38 C.F.R. § 3.159 (1998); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

The compensation examinations of record are inadequate with 
regard to the issue of entitlement to service connection for 
a chronic bilateral foot fungus infection.  The report of a 
March 1995 VA examination shows that the veteran reported 
that she had a history of recurrent athlete's foot.  However, 
a review of the examination report shows that her feet were 
not examined specifically for a chronic foot fungus 
infection, and even though the examiner diagnosed her with 
chronic athletes feet he failed to include objective findings 
to support the diagnosis.  Thereafter, the report of a June 
1996 VA examination shows that the veteran complained of 
having a fungal infection of her right foot and, following a 
detailed examination of her right foot (in which she was 
noted to have multiple areas of dry skin on her right foot, 
with some blister-type lesions on its plantar surface and a 
whitish-colored exudate in the area between her toes), she 
was diagnosed chronic fungal infection, right foot.  
However, the issue on appeal is entitlement to a bilateral 
foot fungus infection, and the examiner failed to address the 
status of the veteran's left foot in the examination.  An 
adequate examination requires discussion as to whether, in 
view of the veteran's history of bilateral tinea pedis during 
service, the absence of an active foot fungus infection on 
either foot at the time of examination necessarily means that 
a chronic disease process relating to foot fungus is not 
present.  The case should therefore be remanded for a VA 
examination so that the reviewing physician  may review all 
the evidence associated with the appeal and then provide a 
definitive diagnosis or diagnoses regarding both of the 
veteran's feet.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); Seals v. Brown, 8 Vet. App. 291, 295 (1995).

To the extent that the veteran contends that the 10 percent 
evaluation assigned by the RO in conjunction with its grant 
of service connection for her lumbar disc disease at L5-S1 
does not adequately reflect her current level of impairment, 
her claim for a rating in excess of 10 percent in this 
regard is well-grounded in that it is not inherently 
implausible.  38 U.S.C.A. § 5107(a) (West 1991); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  VA therefore has a 
duty to assist her in developing the facts pertinent to her 
claims.  38 C.F.R. § 3.159 (1998); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

On VA evaluation of the veteran's back in June 1996, she 
complained of having recurrent episodes of low back pain, 
exacerbated by standing or sitting for extended periods of 
time, and by long automobile rides.  She also reported that 
her back symptoms prevented her from performing such tasks as 
cutting her lawn.  On physical evaluation of her lumbar 
spine, the VA physician discussed the status of her 
neurologic system, her musculature, X-ray findings regarding 
her lumbar spine, and also range of motion of her lumbar 
spine.  Though the physician noted in his report that the 
veteran did not experience pain on motion during the 
examination, the examiner did not discuss whether there was 
any additional limitation of motion or functional loss 
associated with the veteran's service-connected lumbar disc 
disease at L5-S1 due to exacerbation of her low back symptoms 
from symptomatic flare-up due to extended sitting and 
standing.  

The applicable caselaw holds that a thorough evaluation of a 
musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  A remand for another VA examination is 
therefore warranted to clarify the questions raised 
regarding whether there is any additional limitation or 
functional loss associated with her lumbar spine due to 
exacerbation of symptoms associated with the aforementioned.  
The examining physician should make medical determinations 
regarding whether the veteran's lumbar spine exhibits pain 
on use, weakened movement, excess fatigability, 
incoordination, or any other disabling symptom.  
Specifically, the examiner must be asked to express an 
opinion on whether pain could significantly limit the 
veteran's functional ability during flare-ups, when her 
lumbar spine is used repeatedly over a period of time, or on 
prolonged sitting and standing.  These determinations 
should, if feasible, be portrayed in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups beyond that which is clinically demonstrated.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should assure that copies of 
all current medical reports relevant to 
the veteran's treatment for problems 
relating to a foot fungus infection (if 
any) and her service-connected low back 
disorder are included in the claims 
folder, pursuant to 38 C.F.R. § 3.159 
(1998).

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of her service-
connected lumbar disc disease of her L5-
S1 vertebrae.  The examiner should report 
all symptoms  associated with this 
service-connected disability.  Such tests 
as the examining physician deems 
appropriate should be performed.  These 
tests should include a complete test of 
the range of motion of the veteran's 
lumbar spine in all relevant planes.  In 
describing the range of motion of the 
lumbar spine, the examiner should answer 
the following questions: 

a.  State as precisely as possible the 
ranges of motion of the lumbar spine?  

b.  What are the standards for normal 
ranges of motion for the lumbar spine?  

c.  How do the examination findings 
relate to normal ranges in terms of 
whether any limitation of motion of the 
lumbar spine is severe, moderate, or 
slight?

d.  Does the veteran have ankylosis of 
the lumbar spine?  Are the findings 
regarding impairment of the lumbar spine 
analogous to ankylosis?  If so, is such 
ankylosis favorable or unfavorable?  

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

a.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

b.  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time, or after prolonged 
periods of standing and/or sitting (this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

The examiner should comment about any 
abnormalities noted on examination of the 
veteran's lumbar spine and should 
indicate the degree to which any of these 
abnormalities are responsible for any 
weakened movement, excess fatigability, 
incoordination, or pain on use.  If it is 
not feasible to answer any of these 
questions, this should be stated.  The 
claims folder and a copy of this remand 
must be made available to the examining 
physician in conjunction with the 
examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

3.  The veteran should be afforded a VA 
examination of her feet to determine the 
exact diagnoses of any skin disorders 
found on the feet.  The examiner should 
report all symptoms associated with the 
diagnoses, including a complete 
description of the areas involved.  Such 
tests as the examining physician deems 
appropriate should be performed.  In the 
event that findings are obtained on 
examination which do not indicate the 
presence of a current foot fungus 
infection, the examiner should also 
provide discussion as to whether, in view 
of the veteran's history of bilateral 
tinea pedis during service, the absence 
of an active foot fungus infection on 
either foot at the time of the 
examination necessarily preclude a 
diagnosis of a chronic foot fungus 
infection?  If so, the examiner should 
state whether it is as likely as not that 
the veteran has a diagnosis of a chronic 
foot fungus infection which, though not 
active at the time of examination, is 
related to the tinea pedis noted during 
her period of active service?  If, in the 
judgment of the examining physician, an 
adequate assessment of the veteran's skin 
disability requires more than one 
examination due to the intermittent 
nature of the skin disorders, additional 
examinations should be scheduled, as 
judged appropriate by the examining 
physician. 

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  Thereafter, the RO should review the 
evidence and undertake any additional 
development, and conduct any other 
medical examinations or tests deemed 
warranted.  The RO should then 
readjudicate the veteran's claims of 
entitlement to service connection for a 
chronic bilateral foot fungus infection, 
and for a rating in excess of 10 percent 
for her service-connected lumbar disc 
disease of her L5-S1 vertebrae.  In doing 
so, the RO should consider the 
application of 38 C.F.R. § 4.40 (1998) 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 (1998) regarding 
weakness, fatigability, incoordination, 
or pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regards to the rating issue for the 
low back disability, the RO is also 
respectfully advised that because this 
case is based on an appeal of the rating 
assigned by its May 1995 decision, which 
granted the veteran's original claim of 
service connection for the low back 
disability at issue, consideration must 
be made regarding whether or not separate 
ratings should be assigned for the 
veteran's low back disability for 
separate periods of time, based on the 
facts found (a practice known as 
"staged" ratings).  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

6.  If the decision remains adverse to 
the veteran, she and her representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need 
take no action until he is informed.  The purposes of this 
remand are to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 9 -


